PER CURIAM.
Petitioner, an inmate of the Montana State Prison, appearing pro se, seeks a writ of mandate to be directed to the respondents, State Department of Public Institutions and Warden of Montana State Prison, to compel them to remit petitioner’s earned “good time” which was forfeited because of a violation by him of a parole.
Petitioner contends his constitutional rights have been violated in that forfeiture of his “good time” allowances earned *124prior to parole cannot be done by either the Warden or the State Department of Public Institutions, or its predecessor, the State Board of Prison Commissioners, under section 80-740, R.C.M.1947, as amended.
 In support of this contention petitioner argues that the provisions of section 80-740 apply only to violations of rules and regulations within the prison and do not apply to violations of parole rules and regulations. This contention has been previously before this court and our last pronouncement thereon is contained in In re LaDoux’ Petition, 144 Mont. 9, 393 P.2d 778, opinion issued on June 30, 1964.
Under the authority of that opinion and the authorities therein cited, the petition lacks merit and is denied and ordered dismissed. Such being the case, there exists no merit to the petitions accompanying for appointment of counsel and for writ of habeas corpus ad testificandum, and they are denied.
For the information of petitioner, the Clerk is directed to forward to him a copy of the above-mentioned opinion.
It is so ordered.